 1                                                                 The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9    GEORGE R. AYDELOTTE,
10                              Plaintiff,                  No. 2:14-CV-00307 MJP
11                                                          ORDER EXTENDING
             v.
                                                            DISCOVERY DEADLINES
12    TOWN OF SKYKOMISH, et al.,
13                              Defendants.
14
                                                   ORDER
15
             Plaintiff George “Rick” Aydelotte moves for an extension of the discovery deadlines in
16
      this case to permit the completion of Defendants’ document production and written discovery
17
      responses and the depositions of Alan “Tony” Grider, Mike Descheemaeker, and the Town of
18
      Skykomish. As Plaintiff has shown good cause for the requested extension, it is ORDERED
19
      that the deadlines be extended as follows:
20
                   Discovery motions          Two weeks from the date of this order
21
                   Discovery completed        Three weeks from the date of this order
22           All other case deadlines remain unchanged.
23
      IT IS SO ORDERED.
24
      Dated this 2nd day of December, 2019.
25

26

27
                                                          AMarsha J. Pechman
                                                           United States District Judge
     ORDER EXTENDING                                                            Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     DISCOVERY DEADLINES (2:14-cv-307-MJP) - 1                                     920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
 1
      Presented by:
 2
      Davis Wright Tremaine LLP
 3    Attorneys for George R. Aydelotte
 4    By /s/ James E. Howard
         James E. Howard, WSBA No. 37259
 5       MaryAnn T. Almeida, WSBA No. 49086
         Rose McCarthy, WSBA No. 54282
 6       920 Fifth Avenue, Suite 3300
         Seattle, WA 98104-1610
 7       Telephone: (206) 622-3150
         Fax: (206) 757-7700
 8       E-mail:    jimhoward@dwt.com
                    maryannalmeida@dwt.com
 9                  rosemccarthy@dwt.com
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

     ORDER EXTENDING                               Davis Wright Tremaine LLP
                                                            L AW O FFICE S
     DISCOVERY DEADLINES (2:14-cv-307-MJP) - 2        920 Fifth Avenue, Suite 3300
                                                        Seattle, WA 98104-1610
                                                 206.622.3150 main · 206.757.7700 fax
